Citation Nr: 1824539	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-29 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot bunion and arthritis to include as secondary to the left foot bunion. 

2.  Entitlement to service connection for headaches to include as secondary to a fractured nose.

3.  Entitlement to a compensable evaluation for residuals of a fractured nose to include a traumatic deviated septum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 until May 1986.

These matters come before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The RO in Waco, Texas has current jurisdiction.

A Board hearing was held in January 2018.  A transcript is of record. 

The claim of entitlement to service connection for vertigo and dizziness has been raised at the time of the of the January 2018 hearing.  The issues are referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

The Board regrets having to remand the Veteran's claims; however, the Board finds that additional development is necessary before the claims on appeal are considered.

Service connection claims

The Board finds a remand is necessary to solicit an adequate nexus opinion for the Veteran's service connection claims.  The Veteran has not been afforded a VA examination with respect to the claimed left foot condition.  The Veteran was denied service connection for her left foot condition due to lack of a current diagnosis.  Here, the record reflects medical treatment records that indicate that the Veteran has been diagnosed with a bunion of the left foot.  See MTR Non-Government Facility received November 25, 2013.  At the January 2018 Board hearing the Veteran testified that she did not have a left foot condition prior to service and her problem began during service.  The Veteran's testimony was found to be adequate and credible to establish an in-service event/injury.  Therefore, the Board needs a medical nexus opinion to establish whether the Veteran's current left foot bunion and arthritis is related to her service.

The Veteran was afforded a VA examination in June 2013 in regards to her service connection claim for headaches.  The examiner opined that the Veteran's headaches were less likely as not related to her service or aggravated by her fractured nose, reasoning that there was no records of a diagnosis or symptoms of headaches during or after service.  This opinion failed to address the Veteran's competent reports of experiencing headache symptomology after the in-service injury to her nose.  The Veteran is competent to report on symptomology she experiences through her senses.  Another examination is required to address this evidence.  

Evidence submitted after the VA examination provides documents that the Veteran has a current diagnosis of headaches but there is no adequate opinion of record to determine whether these conditions are related to the Veteran's service or fractured nose.  Thus, the Board finds a remand is necessary.

Increased rating claim

The record also reflects that the Veteran last underwent a VA examination for her fractured nose in June 2013.  At the January 2018 Board hearing, the undersigned VLJ asked the Veteran as of that date did the Veteran think that her fractured nose symptoms have gotten worse.  The Veteran answered in the affirmative.  

As the Veteran indicates that her symptoms have worsened since her last exam and there is no recent VA examination of record, the Board finds that a new VA examination is appropriate to assess the current severity of the Veteran's disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  VA's General Counsel has also indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issues on appeal, to specifically include updated treatment records related to the claimed disabilities.  If any of the requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  After the above has been completed, schedule the Veteran for a VA examination with a qualified examiner to determine nature and etiology of her left foot condition.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

The examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left foot condition to include arthritis had its onset in service or is otherwise related to his service.

In rendering an opinion, the VA examiner should accept as true the Veteran's statements that her left foot condition had its onset during service.

A full rationale for any opinions expressed is required.

3.  After the development requested in item #1 is completed, schedule the Veteran for a VA examination with a qualified examiner to determine nature and etiology of her headaches.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

The examiner is asked to opine whether:

a).  Is it at least as likely as not (a 50 percent or higher probability) that any headaches  had its onset in or are otherwise related to the Veteran's military service?

b).  If not, is it at least as likely as not (a 50 percent or higher probability) that any headaches were caused by the Veteran's service-connected nose fracture?

c).  Is it at least as likely as not (a 50 percent or higher probability) that any headaches were aggravated by the Veteran's service-connected nose fracture?

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable experiencing headaches.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.


4.  Schedule the Veteran for an examination to determine the severity of residuals of her fractured nose using the most recent DBQ form.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied a supplemental statement of the case (SSOC) must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, then return the appeal to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




